Citation Nr: 1440700	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  09-25 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acid reflux disability, to include gastroesophageal reflux disorder (GERD) and laryngopharyngeal reflux (LPR).  

2.  Entitlement to service connection for chronic sinusitis.  

3.  Entitlement to service connection for amenorrhea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1990 to May 1990, from January 1991 to May 1991, and from October 2006 to November 2007.  The Veteran also has service in the Navy Reserve from September 1989 to January 1990, from May 1990 to January 1991, and from May 1991 to October 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In the July 2008 Notice of Disagreement, the Veteran also initiatied an appeal as to the issue of service connection for an adjustment disorder, claimed as an anxiety disorder.  In an August 2012 rating decision, the RO fully granted service connection for an anxiety disorder; therefore, that issue is not in appellate status, and is not before the Board.  

In the July 2009 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge seated at a local VA office (Travel Board hearing).  The record shows that the Veteran was scheduled for a July 2011 Travel Board hearing.  Correspondence received from the Veteran's representative, dated in July 2011, indicated that the Veteran wanted the RO to consider additional evidence in lieu of the Travel Board hearing.  However, this correspondence indicated that if the Veteran's appeal was not satisfactorily resolved by the RO following consideration of this favorable evidence, the Veteran wished to preserve her opportunity for a hearing before a Veterans Law Judge.  The record shows that the Veteran was subsequently scheduled for an April 2014 Travel Board hearing, but the Veteran did not attend this hearing.  As the Veteran did not request a postponement or subsequently submit a motion for a new hearing, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).  

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  In this regard, while the Veteran's December 2007 claim identified the symptom of acid reflux, she has been variously diagnosed with different forms of an acid reflux disability.  Therefore, in consideration of the holdings in Brokowski and Clemons, the Board has recharacterized this claim as reflected on the title page.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran has a current acid reflux disability.  

2.  The Veteran experienced symptoms of an acid reflux disability in service and has experienced symptoms of an acid reflux disability since service separation.  

3.  The Veteran's current acid reflux disability was incurred in service.  

4.  The Veteran has a current diagnosis of chronic sinusitis.  

5.  The Veteran experienced symptoms of sinusitis in service and has experienced symptoms of sinusitis since service separation.  

6.  The Veteran's chronic sinusitis was incurred in service.  

7.  The Veteran does not have a current disability related to amenorrhea.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for an acid reflux disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).  

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for chronic sinusitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).  

3.  The criteria for service connection for amenorrhea are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claim Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013)  The notice obligations of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

The claims of service connection for an acid reflux disability and chronic sinusitis have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision regarding these issues, further explanation of how VA has fulfilled the duties to notify and assist with respect to these claims is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

With respect to the claim of service connection for amenorrhea, in a timely letter in January 2008, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, and well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  This notice also included provisions for disability ratings and for the effective date of the claims.  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's statements.  

VA's duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2013).  In McLendon v. Nicholson, the Court held that the Secretary must provide a VA medical examination when there is (1) competent medical evidence of a current disability, or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability, or persistent or recurrent symptoms of a disability, may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  

With regard to the claim of service connection for amenorrhea, absent any probative evidence of a diagnosed disability, or even persistent or recurring symptoms of a disability (the first prong as outlined by McLendon), a remand for a VA examination and/or opinion is not warranted.  McLendon, 20 Vet. App. at 81; see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of this claim.   

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

In this case, acid reflux disorders, sinusitis, and amenorrhea are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.

At the onset in the determination of whether the presumption of soundness attaches is the finding of an entrance examination noting no physical defects, and evidence showing that the veteran suffered from an injury or disease in service.  If this is found, VA must then address both the preexistence prong and the aggravation prong (lack of aggravation), both of which must be proven by clear and unmistakable evidence to rebut the presumption.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection for an Acid Reflux Disability Analysis

The Veteran contends that she is entitled to service connection for an acid reflux disability.  Specifically, she alleges that her acid reflux disability began in service and has persisted since service.  

The Board acknowledges the RO's finding that the Veteran's acid reflux disability first manifested between her second and third tours of active duty.  Accordingly, the RO found the Veteran's acid reflux disability was not incurred during her second tour of active duty, it pre-existed her third tour of active duty, and was not aggravated by her third tour of active duty.  However, as discussed below, the Board is granting service connection for an acid reflux disability based upon incurrence during the Veteran's second tour of active duty; therefore, the Board finds that a discussion regarding the presumption of soundness as it applies to the Veteran's claim of service connection for an acid reflux disability unnecessary.  

After a review of all the evidence of record, lay and medical, the Board first finds that the weight of the competent medical evidence is at least in equipoise on the question of whether the Veteran has a current acid reflux disability.  Evidence in support of the finding is included in private otolaryngology treatment records from 2008 and 2011, private gastroenterology treatment records from 2009 and 2010, and a VA examination report from March 2012.  

The 2008 private otolaryngology treatment records indicate that the Veteran presented with complaints of raspiness, hoarseness, and a sense of tightness in the throat musculature.  Upon examination, the private otolaryngologist noted vocal cord swelling and redness, which he indicated was consistent with LPR.  The private otolaryngologist recommended dietary modifications and a medication regimen of proton-pump inhibitors (PPIs).  

The 2009 and 2010 private gastroenterology treatment records indicate that the Veteran presented with consistent complaints of epigastric pain, redness in her throat, and a burning sensation in her chest.  These private gastroenterology records indicate a consistent diagnosis of GERD and a sustained course of treatment involving PPIs. 

The 2011 private otolaryngology treatment records indicate that the Veteran presented with complaints of hoarseness, persistent throat clearing, post-nasal drip, and heartburn.  Upon examination with a flexible laryngoscope, the otolaryngologist noted interarytenoid soft tissue swelling and mild erythema of the muscular processes of the arytenoids.  The private otolaryngologist diagnosed the Veteran with LPR and chronic laryngitis, and recommended continued use of PPIs as treatment.  

The March 2012 VA examination report indicated that the Veteran reported symptoms of heartburn, reflux, and sleep disturbances as a result of reflux.  The VA examiner noted the Veteran's history of symptoms and course of treatment.  The VA examiner concluded that the Veteran had a current diagnosis of GERD and noted the Veteran's current treatment regimen of PPIs. 

Evidence against a finding that the Veteran has a current acid reflux disability is included in a VA examination report from March 2008.  The March 2008 VA examination report noted the Veteran's complaints of epigastric pain, but indicated that the Veteran did not report the typical symptoms of GERD, specifically substernal pain or discomfort or a feeling of reflux.  The VA examiner noted the Veteran's history of treatment and specifically referred to an October 2007 VA esophagogastroduodenoscopy (EGD) report that indicated findings of a normal esophagus but signs of old peptic ulcer disease.  The VA examiner also noted the Veteran's current treatment regimen of PPIs and specifically indicated that the Veteran reported a significant decrease in pain with the medication.  However, the VA examiner failed to provide a diagnosis of GERD, concluding that the Veteran did not present with symptoms characteristic of GERD nor did the EGD performed in 2007 provide signs of GERD.  

The Veteran has been variously diagnosed with an acid reflux disorder by private treating physicians.  In addition, VA examiners have disagreed as to whether the Veteran has a current diagnosis of GERD.  Although GERD and LPR affects a different portion of the esophagus, both disorders are acid reflux disabilities affecting the digestive system.  Gastroesophageal reflux is defined as reflux of the stomach and duodenal contents into the esophagus . . . that leads to the conditions known as GERD and reflux esophagitis."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1616 (32nd ed. 2012).  LPR is defined as "a complication of gastroesophageal reflux caused by reflux from the esophagus into the pharynx, characterized by a variety of intermittent chronic symptoms, including hoarseness, cough, throat clearing, globus pharyngeus [an uncomfortable feeling of having a lump in the throat], and dysphagia [difficulty in swallowing]."  Id; see also id at 786 and 579 for cross-definitions.  While the record contains conflicting evidence as to whether the Veteran has a current diagnosis of GERD, the record contains favorable evidence of a current diagnosis of LPR that is not elsewhere refuted.  As such, the Board finds that the evidence of record indicates the Veteran has a current diagnosis of LPR and that the evidence is in relative equipoise on whether the Veteran has a current diagnosis of GERD.  

The Board next finds that the evidence is at least in equipoise on the question of whether the Veteran had symptoms of an acid reflux disability in service.  A March 1990 service treatment record reflects that the Veteran reported complaints of a sore throat and difficulty swallowing.  Upon examination, the Veteran presented with redness of the throat.  While the Veteran was diagnosed with pharyngitis, the Board finds that this service treatment record is indicative of throat symptoms that are similar in nature to later, post-service symptoms reported by the Veteran, which were ultimately attributed to LPR.  

The Board further finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's current acid reflux disability is related to service.  In this regard, the United Stated Court of Appeals for the Federal Circuit (Federal Circuit) held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  While the Veteran's acid reflux disability is not a chronic disease listed under 38 C.F.R. § 3.309(a), as indicated above, the Board has nonetheless found the evidence at least in equipoise on the question of whether she had symptoms of an acid reflux disability that began during service and continued since service separation, thus tending to show direct service incurrence.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As discussed below, the Board is granting the service connection claim for an acid reflux disability based on evidence, including that pertinent to service, which establishes that an acid reflux disability was incurred in service.  The finding that the Veteran had symptoms of an acid reflux disability since service is supportive of the claim overall because it tends to show that the same symptoms that began in service have continued since service separation.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms).  

The Veteran has presented with consistent and continual symptoms of an acid reflux disability since the reported in-service initial presentation of throat redness and difficulty swallowing in March 1990.  A February 1997 service treatment record indicates that the Veteran reported that her health was good except for her throat.  In a December 2004 Annual Certificate of Physical Condition, the Veteran indicated that she had underwent an EGD in November 2004 for acid reflux and was prescribed PPIs as treatment.  In a September 2006 Report of Medical History, the Veteran indicated she had a history of frequent indigestion or heartburn that had resolved.  A May 2007 service treatment record indicates that the Veteran's oropharynx appeared abnormal upon physical examination.  An October 2007 service treatment record indicates that the Veteran presented with epigastric pain that resolved with use of PPIs.  An August 2008 Periodic Health Assessment notes the Veteran's complaint of voice hoarseness.  

As mentioned above, the Veteran underwent a VA examination in March 2012 regarding her claim of service connection for an acid reflux disability.  While the VA examiner concluded that the Veteran had a current diagnosis of GERD, he concluded that the GERD was not etiologically related to the Veteran's service.  However, the VA examiner failed to consider the Veteran's in-service episode of throat redness and dysphagia as well as the Veteran's current complaints that have been attributed to LPR.  As such, the Board finds the March 2012 VA opinion to be incomplete as to the question of whether the Veteran's acid reflux disability is etiologically related to the Veteran's service.  Therefore, the Board must look to the remaining evidence of record to determine whether service connection is warranted.  

The Veteran first presented with throat redness and dysphagia during active service, and has reported similar and persistent symptoms as recurring since service.  In addition, the Veteran has reported additional symptoms consistent with a diagnosis of an acid reflux disability, including hoarseness, raspiness, and epigastric pain.  The Board finds the Veteran competent to report that, in service and continuing since service, she experienced these recurrent symptoms, as the reporting of these symptoms requires only personal knowledge that comes to her through her senses.  Layno, 6 Vet. App. at 470.  The complaints of throat redness and dysphagia in service, together with the Veteran's private treatment records, and the Veteran's lay contentions, tend to show that the Veteran's current symptoms of an acid reflux disability had their onset during service, that is, shows that the acid reflux disability was "incurred coincident with" active service.  See 38 C.F.R. § 3.303(a).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for direct service connection for an acid reflux disability have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection for Chronic Sinusitis Analysis

The Veteran contends that she is entitled to service connection for chronic sinusitis.  Specifically, she alleges that her chronic sinusitis began in service while she was stationed aboard the United States Naval Ship (USNS) Mercy, and has persisted since service.  

As with the Veteran's acid reflux disability, the Board acknowledges the RO's finding that the Veteran's chronic sinusitis first manifested between her second and third tours of active duty.  Accordingly, the RO found the Veteran's chronic sinusitis was not incurred during her second tour of active duty, it pre-existed her third tour of active duty, and was not aggravated by her third tour of active duty.  However, as discussed below, the Board is granting service connection for chronic sinusitis based upon incurrence during the Veteran's second tour of active duty; therefore, the Board finds that a discussion regarding the presumption of soundness as it applies to the Veteran's claim of service connection for chronic sinusitis unnecessary.  

After a review of all the evidence of record, lay and medical, the Board first finds that the Veteran has a current diagnosis of chronic sinusitis.  The Veteran was afforded a VA examination in May 2012 in connection with her claim of service connection for chronic sinusitis.  The VA examiner took a thorough history of the Veteran's complaints, including history of onset, diagnosis, report of symptomatology, and treatment.  The VA examiner noted radiographic findings consistent with chronic sinusitis, to include a January 2006 private computed tomography scan indicating findings of chronic sinusitis, and a May 2012 VA X-ray indicating mucoperiosteal thickening of the right maxillary antrum.  In conclusion, the VA examiner provided the Veteran with a diagnosis of chronic sinusitis.  

The Board next finds that the evidence is at least in equipoise on the question of whether the Veteran had symptoms of chronic sinusitis in service.  Evidence in support of a finding of symptoms of chronic sinusitis in service is included in the March 2008 and May 2012 VA examination reports.  Both the March 2008 and May 2012 VA examination reports indicate the Veteran's contentions that she first experienced symptoms of sinusitis in 1991 while she was stationed on the USNS Mercy in the Persian Gulf.  Collectively, these VA examination reports indicate that the Veteran reported symptoms of pressure, headaches, and a burning sensation in the frontal and maxillary regions in service.  The May 2012 VA examination report indicated that the Veteran was treated with an allergy medication and reported improvement; however, the Veteran indicated that she felt that she did not return to a normal state.  

The Veteran's service treatment records are absent for complaints of, treatment for, or diagnosis of sinusitis in 1991.  However, the Board finds the Veteran competent to report symptoms of sinusitis and finds the Veteran's statements with respect to the onset of those symptoms to be consistent and credible.  The Board finds the Veteran competent to report that she experienced symptoms of sinusitis while in service, as the reporting of these symptoms (pressure, headaches, and a burning sensation) requires only personal knowledge that comes to her through her senses.  Layno, 6 Vet. App. at 470.  Additionally, the Board finds the Veteran's statements regarding the onset of her symptoms to be internally consistent, as well as consistent with her statements and medical documentation regarding periodic and recurrent episodes of sinusitis since their initial onset.  

The Board further finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's current sinusitis is related to service.  As mentioned above, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  While the Veteran's sinusitis is not a chronic disease listed under 38 C.F.R. § 3.309(a), as indicated above, the Board has nonetheless found the evidence at least in equipoise on the question of whether she had symptoms of sinusitis that began during service and continued since service separation, thus tending to show direct service incurrence.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As discussed below, the Board is granting the service connection claim for chronic sinusitis based on evidence, including that pertinent to service, which establishes that sinusitis was incurred in service.  The finding that the Veteran had symptoms of sinusitis since service is supportive of the claim overall because it tends to show that the same symptoms that began in service have continued since service separation.  See Horowitz, 5 Vet. App. at 221-22.  

The Veteran has presented with consistent and continual symptoms of sinusitis since their reported onset during service in 1991.  In a January 1995 Annual Fitness Certification, the Veteran indicated that she experienced bronchitis and a severe sinus infection in the preceding year.  Further notation on the January 1995 Annual Fitness Certification indicates that the Veteran completed a course of treatment with antibiotics without complication.  In a December 2002 Annual Fitness Certification, the Veteran indicated that she was currently taking Nasacort and Allegra-D.  Further notation on the December 2002 Annual Fitness Certification indicates that the Veteran had been taking these medications periodically for the preceding two and a half years.  Annual Fitness Certifications from January 2004 and December 2004 reflect the Veteran's continued use of Nasacort and Allegra-D.  Private treatment records from early 2006 indicate the Veteran's complaints of congestion, rhinorrhea, and recurrent infections.  The March 2008 VA examination report indicates the Veteran's complaints of pressure, congestion, and facial pain.  The May 2012 VA examination report indicates the Veteran's complaints of recurrent sinusitis episodes, headaches, and facial pain.  

As mentioned above, the Veteran underwent a VA examination in May 2012 regarding her claim of service connection for chronic sinusitis.  While the VA examiner concluded that the Veteran had a current diagnosis of chronic sinusitis, he concluded that, because the first documented evidence of sinusitis in the record was from 1996 (between the Veteran's second and third tour of active duty), the chronic sinusitis was not etiologically related to the Veteran's service.  However, as the Board finds the Veteran's consistent statements regarding the onset of her sinusitis to be credible, the Board finds the May 2012 VA examiner's opinion incomplete as to the question of whether the Veteran's current sinusitis is etiologically related to the Veteran's reported in-service onset.  Therefore, the Board must look to the remaining evidence of record to determine whether service connection is warranted.  

The Veteran has reported symptoms of sinusitis occurring during active service.  The Board finds the Veteran competent to report that in service and continuing since service she experienced these recurrent symptoms, as the reporting of these symptoms requires only personal knowledge that comes to her through her senses.  Layno, 6 Vet. App. at 470.  The Veteran's lay contentions regarding the onset of her chronic sinusitis, together with a showing of continual symptoms of sinusitis since their reported onset, tend to show that the Veteran's current symptoms of chronic sinusitis had their onset during service, that is, shows that the chronic sinusitis was "incurred coincident with" active service.  See 38 C.F.R. § 3.303(a).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for direct service connection for chronic sinusitis have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection for Amenorrhea Analysis

The Veterans contends that she is entitled to service connection for amenorrhea.  Amenorrhea is defined as "the absence or abnormal stoppage of the menses."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 59 (32nd ed. 2012).  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current disability for which service connection may be granted.  The Veteran is competent to report symptoms, such as the stoppage of her menstrual cycles, that she may have experienced at any time.  See Layno, 6 Vet. App. 223, 225.  However, without the appropriate medical training and expertise, she is not competent to provide an opinion on a complex medical matter, such as relating the stoppage of her menstrual cycles to a diagnosis for which service connection may be granted.  Jandreau, 492 F.3d 1372, 1377.  Service connection may only be awarded for a symptom if a pathology to which the symptom can be attributed has been identified; otherwise, there is no basis to find a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001). 

For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current disability for which service connection may be granted.  As a result, the claim must fail.  In the absence of a present disability there can be no claim.  Brammer, 3 Vet. App. at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record shows no diagnosis of the claimed disability, as in the case here, that holding would not apply.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has a disability for which benefits are claimed.  In this case, where the evidence shows no current disability related to amenorrhea upon which to predicate a grant of service connection, at any time during the claim period, there can be no valid claim for that benefit.  See Brammer at 225; Rabideau, 2 Vet. App. at 143-44.  Because a current disability related to amenorrhea has not been shown by competent evidence, the Board does not reach the additional questions of in-service injury, disease, or event, or the relationship between any such current disability and service.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for amenorrhea, and the claim must be denied.  As the preponderance of the evidence is against the claim for service connection for amenorrhea, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for an acid reflux disability is granted.  

Service connection for chronic sinusitis is granted. 

Service connection for amenorrhea is denied. 



______________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


